DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed October 13, 2022 have been fully considered but they are not persuasive.
Applicant argues that “nothing in the cited portions of Wong teaches or suggests ‘verifying that the user remains within a frame of the first image data during the medical diagnostic testing procedure’ as required by Claims 21 and 29 as amended.”
Wong teaches a face recognition system “where the camera in the face recognition system confirms continuity from the time the user inserts the swabs in the nose/mouth to the insertion of such test materials into the test machine” (para. 0123).  It is maintained that using face recognition by a camera to confirm continuity for the duration of the procedure teaches or suggests “verifying that the user remains within a frame of the first image data during the medical diagnostic testing procedure.”
Drawings
The drawings were received on October 13, 2022.  These drawings are approved.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 21, 23-29, 31-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luthra et al. (US 10,991,190 B1,”Luthra”) in view of Robinson et al. (US 2012/0221960 A1, “Robinson”), and further in view of Wong et al. (US 2022/0074000 A1, “Wong”).
As to claims 21, 29, Luthra discloses a computer-implemented system (digital pass management system 100) for a proctored examination platform (user 102 performs a medical diagnostic test while being virtually monitored by a tester 104 to ensure the fidelity of the testing process, col. 28, lines 47+), the computer-implemented system comprising: 
an electronic storage medium comprising computer-executable instructions (col. 33, lines 47-63); 
one or more processors (processor 500, Fig. 5) in electronic communication with the electronic storage medium and configured to execute the computer-executable instructions to: 
during a medical diagnostic testing procedure (user 102 being tested for COVID-19 or any infectious disease, col. 8, lines 47-55, col. 11, line 62 – col. 12, line 37), receive: 
first image data from a first imaging device of a user device (smartphone 110 with camera 308, col. 6, lines 40-51), the first imaging device comprising a forward facing camera of the user device, and the first imaging data comprising at least an image of a user (image of the user 102 is received via a video conference session while the user collects his/her sample and performs the diagnostic, col. 28, lines 47-61), and 
second image data from [a second imaging device of the user, the second imaging device comprising a rearward facing camera of] the user device, and the second imaging data comprising an image of a test kit for a medical diagnostic test (camera 308 obtains an image of the test kit, col. 14, line 37-40); and 
during or after the medical diagnostic testing procedure, [dynamically verify that the medical diagnostic testing procedure is administered without abnormalities by analyzing]: 
the first image data to verify an identity of the user during the medical diagnostic testing procedure (user 102 is monitored and watched via a video conference session while collecting his/her sample and performing the diagnostic, col. 28, lines 47-61), and 
the second image data to verify that the test kit is not replaced by a different test kit during the diagnostic testing procedure (the test kit is shown via the video call, col. 28, lines 65+); and 
based on a determination that the identity of the user cannot be verified during the diagnostic testing procedure or that the test kit has been replaced by a different test kit during the testing procedure, invalidate results of the medical diagnostic testing procedure (results of the test are transmitted to the digital pass management system, col. 29, lines 1-4).
Luthra differs from claims 21, 29 in that although it teaches the user device as being a smartphone (col. 5, lines 39-41), which conventionally comprises a first and second imaging device (front and rear cameras), it does not specifically disclose receiving second image data of a test kit from a rearward facing camera of the user device.
Robinson teaches a videoconference between two portable electronic devices (Figs. 1A, 1B), which may be smartphones (para. 0023), during which live video from both front and rear-facing cameras are shared simultaneously so that live view of users with live view of target objects are communicated (para. 0011-0013, 0021).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Luthra with the above teaching of Robinson so that the proctor can view the user and the test kit simultaneously.
Luthra in view of Robinson further differs from claim 21, 29 in that it does not specifically disclose the one or more processor dynamically verifying that the medical diagnostic testing procedure is administered without abnormalities by analyzing:
the first image data to verify an identity of the user during the procedure, wherein verifying the identity of the user comprised verifying that the user remains within a frame of the first image data during medical diagnostic testing procedure, and 
the second image data to verify that the test kit is not replaced by a different test kit during the procedure.
Wong teaches using a camera and computer code to confirm identity of a person testing for COVID-19 using biometrics such as eyes, face, and checking continuity that confirmed person inserts the test swabs at noise/ear/throat and same person inserts the test swab into a home RNA or DNA tester (para. 0017-0021, 0123, 0153-0157).  Wong further teaches a face recognition system “where the camera in the face recognition system confirms continuity from the time the user inserts the swabs in the nose/mouth to the insertion of such test materials into the test machine” (para. 0123).  It is maintained that using face recognition by a camera to confirm continuity for the duration of the procedure teaches or suggests “verifying that the user remains within a frame of the first image data during the medical diagnostic testing procedure.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Luthra in view of Robinson with the above teaching of Wong in order to prevent fraudulent testing.
As to claims 23, 31, Luthra in view of Robinson and Wong discloses: wherein analyzing the second image data to verify that the test kit is not replaced by a different test kit during the diagnostic testing procedure comprises determining that the test kit remains within a frame of the second image data during the medical diagnostic testing procedure (Wong: camera and computer code checks continuity that confirmed person inserts the test swabs at noise/ear/throat and same person inserts the test swab into a home RNA or DNA tester, para. 0017-0021, 0123, 0153-0157, claim 20).
As to claims 24, 32, Luthra in view of Robinson and Wong discloses: wherein analyzing the second image data to verify that the test kit is not replaced by a different test kit during the diagnostic testing procedure comprises: reading at a first time point, within the second image data, a computer-readable code included on the test kit; reading at a second time point, within the second image data, the computer-readable code included on the test kit; and verifying that the computer-readable code has not changed (Luthra: test kit code is scanned after the test is complete confirms the same test kit was used to perform the test is the same test kit that is being interpreted, col. 14, lines 10-20).
As to claims 25, 33, Luthra in view of Robinson and Wong discloses: wherein the one or more processors further cause the one of the first image data and the second image data to be displayed on a display of a proctor device, whereby a proctor monitors performance of the medical diagnostic testing procedure (Luthra: remote tester 104 monitors and watches the user 102 via a video conference session while the user 102 collects his/her sample and performs the diagnostic, col. 28, lines 47-61).
As to claims 26, 34, Luthra in view of Robinson and Wong discloses: wherein the one or more processors further cause both of the first image data and the second image data to be displayed on a display of a proctor device, whereby a proctor monitors performance of the medical diagnostic testing procedure (Luthra: remote tester 104 monitors and watches the user 102 via a video conference session while the user 102 collects his/her sample and performs the diagnostic, col. 28, lines 47-61; Robinson: live video from both front and rear-facing cameras of a smartphone are shared simultaneously so that live view of users with live view of target objects are communicated, para. 0011-0013, 0021).
As to claims 27, 35, Luthra in view of Robinson and Wong discloses: wherein the one or more processors further identify at least one feature within the first image data or the second image data, the at least one feature comprising at least one of an anatomical feature of the user or at least one testing feature of at least one testing material of the test kit (Wong: camera and computer code used to check that confirmed person inserts the test swab at nose/ear/throat, para. 0017-0019, 0123).
As to claims 28, 36, Luthra in view of Robinson and Wong discloses: wherein the at least one feature comprises one of: a nostril of the user, a test swab, and a portion of a testing material to which a testing solution is to be introduced by the user (Wong: camera and computer code used to check that confirmed person inserts the test swab at nose/ear/throat, para. 0017-0019, 0123).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA L WOO whose telephone number is (571)272-7512. The examiner can normally be reached Monday - Thursday, 9 a.m. to 2 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stella L. Woo/            Primary Examiner, Art Unit 2652